Citation Nr: 0420740	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for chorioretinal 
scarring of the left eye, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from June 1951 to 
February 1953.  


This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Nashville, Tennessee, and Department of Veterans Affairs (VA) 
Regional Office (RO), in which an increased evaluation for 
chorioretinal scarring of the left eye was denied.  


FINDING OF FACT

Chorioretinal scarring of the left eye is manifested by left 
eye blindness with no light perception.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chorioretinal scarring of the left eye have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.120, 3.159, 3383, 4.7, 4.75, 4.84, 4.84a 
Diagnostic Codes 6061-6080 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected chorioretinal scarring of the 
left eye is currently rated as 30 percent disabling under 
Diagnostic Code 6070, for blindness in one eye, having only 
light perception.  38 C.F.R. § 4.84a (2003).  

Where there is blindness in one eye having only light 
perception and vision in the other eye is 5/200, a 100 
percent disability evaluation is warranted.  Where there is 
blindness in one eye having only light perception and vision 
in the other eye is 10/200, a 90 percent disability 
evaluation is warranted.  Where there is blindness in one eye 
having only light perception and vision in the other eye is 
15/200, an 80 percent disability evaluation is warranted.  
Where there is blindness in one eye having only light 
perception and vision in the other eye is 20/200, a 70 
percent disability evaluation is warranted.  Where there is 
blindness in one eye having only light perception and vision 
in the other eye is 20/100, a 60 percent disability 
evaluation is warranted.  Where there is blindness in one eye 
having only light perception and vision in the other eye is 
20/70, a 50 percent disability evaluation is warranted.  
Where there is blindness in one eye having only light 
perception and vision in the other eye is 20/50, a 40 percent 
disability evaluation is warranted.  Finally, where there is 
blindness in one eye having only light perception and vision 
in the other eye is 20/40 or better, a 30 percent disability 
evaluation is warranted.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6067-6070.  

The November 2001 VA outpatient treatment records show that 
visual acuity with correction was 20/30-2 in the right eye.  
Pupils were equal and reactive to light, the right eye was 
more responsive that the left.  There was 2+afferert 
papillary defect in the left eye.  Manifest refraction was 
balanced in the left eye.  Slit lamp examination was within 
normal limits both eyes.  The anterior chambers of the eyes 
were deep and quiet both eyes with 4+ angles both eyes.  
Irises were within normal limits in both eyes.  There was 
posterior subcapsular cataract of the left eye.  There was 
healthy rim tissue in the right eye with peripapillary 
atrophy.  There was 0.25 retinal detachment with pallor in 
the left eye (with no change per photos).  There was some 
vessel attenuation at the optic nerve head of the left eye.  
There was extensive chorioretinal atrophy through the macula.  
Periphery was flat and intact in both eyes.  The assessments 
were early cataracts, history of longstanding decrease in 
visual acuity with a history of trauma the left eye and 
primary open-angle glaucoma.  On examination in March 2002 
pupils were round in both eyes.  No reaction left eye, 
negative afferent papillary defect.  Vision field was 24-2.  
The right eye was reliable, no glaucoma defects and central 
defects were improved from last visual field test.  The left 
eye had small peripheral islands of vision.  The anterior 
chambers of the eyes were deep and quiet both eyes with 4+ 
angles both eyes.  Irises were within normal limits in both 
eyes.  The assessments were primary open-angle glaucoma right 
eye and longstanding reduced visual acuity left eye secondary 
to trauma.  

On VA examination in November 2002 the right eye visual 
acuity uncorrected was 20/30 at near and 20/50 at distance.  
The right eye visual acuity corrected was 20/20 at near and 
20/25+2 at distance.  The left eye visual acuity was no light 
perception.  The refractive error on manifest refraction was 
-1.00-1.00x72 = 20/20+2 right eye, add +2.50 right eye = 
20/20 right eye at near.  The left eye could not manifest due 
to his no light perception vision.  The external examination 
showed mild dermatochalasis in both eyes.  The motility was 
full with no pain, restriction or diplopia.  The pupil 
reactive in the right eye from 5 to 3 mm and the left eye was 
5 mm and minimally reactive.  There was a relative afferent 
papillary defect of the left eye.  The intraocular pressures 
were 18/20 mmHg by application.  

The November 2002 VA slit-lamp examination showed the lids 
and lashes to have mild dermatochalasis.  The conjunctivas 
and sclaerae were without injection.  The corneas were clear 
bilaterally.  The anterior chambers were deep and quiet with 
no cell or flare.  The lens had few cacuoles in both eyes 
with no significant cataracts.  The dilated fundus 
examination showed the cup-disk ration in the right eye to be 
0.4 with peripapillary atrophy.  There was arteriolar 
attenuation in both eyes.  The macula was flat in the right 
eye and periphery was within normal limits.  The left eye had 
a cup-disk ration approximately of 0.9 with significant 
peripapillary atrophy and a large macular and posteriorpole 
chorioretinal scar.  The periphery was within normal limits 
in the left eye.  

At the November 2002 VA examination Goldman visual fields 
were performed of the right eye using the III/4e isopter and 
the visual field of the right eye was full with the exception 
of a mild superior constriction likely due to lid artefact.  
The left eye could not be tested due to his no light 
perception vision.  The diagnoses were status post trauma 
chorioretinal scar in the left eye; history of primary open-
angle glaucoma, both eyes, the left eye had advanced glaucoma 
with no light perception vision, the intraocular pressure was 
18mmHg in the right eye on three medications; hypertension 
with grade 1 hypertensive retinopathy, both eyes, and myopic 
astigmatism and presbyopia, right eye.  

The November 2003 VA optometry record revealed that visual 
acuity with correction in the right eye was 20/30 - pinhole 
no improvement.  Both pupils were round.  Right to left right 
eye had minimal reaction.  The left eye 1+ afferent papillary 
defect.  The anterior chambers of the eyes were deep and 
quiet both eyes with 3+ angles right eye and 2-3+ left eye.  
Irises were within normal limits in both eyes.  The right eye 
had healthy rim tissue.  There was 0.3 retinal detachment 
with pallor in the left eye and staphyloma (raised more on 
nasal side).  Some vessels were attenuated at the optic nerve 
head of the left eye.  There was extensive chorioretinal 
atrophy through the macula.  Periphery was flat and intact in 
both eyes.  The assessments were primary open-angle glaucoma, 
although possibly ocular hypertension, below the current 
target intraocular pressure of 16 in the right eye; 
staphyloma of the left eye with reduced vision, previous note 
stated longstanding reduced visual acuity of the left eye 
secondary to trauma, however around the nerve appears more 
like staphyloma and fundus photos came in clear on minus 
setting, the veteran's vision had decreased from count 
fingers at 1 foot to no light perception with 1+ afferent 
papillary defect; and history of longstanding reduced visual 
acuity secondary to trauma noted in previous chart.  

With these facts in mind, the Board finds that the evidence 
fails to support a rating in excess of 30 percent for the 
service connected chorioretinal scarring of the left eye.  
This is the maximum amount warranted for visual loss ranging 
from vision of 10/200 in one eye to blindness in one eye 
having only light perception, when the non service-connected 
eye is shown not be blind and is in fact around 20/30 or 
20/40.  See 38 C.F.R. § 4.84a Diagnostic Codes 6070, 6074, 
6077.  

The Board finds that this total loss of vision does not more 
closely resemble that of an enucleation.  The eye, while 
showing evidence of afferent papillary defect and staphyloma 
with reduced vision, advanced glaucoma, and grade 1 
hypertensive retinopathy, has never been noted on examination 
to appear to be a serious cosmetic defect.  The most recent 
examination of November 2002 noted that the motility was full 
with no pain, restriction or diplopia.  Therefore, the 
criteria for a 40 percent evaluation are not met.  

The provisions for rating vision loss under 38 C.F.R. § 4.84a 
do not expressly distinguish between a service connected 
disability in one eye and a nonservice connected disability 
in the other eye.  The Court of Appeals for Veterans Claims 
has noted this discrepancy.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339-40 (1996); Villano v. Brown, 10 Vet. App. 248, 
250-51 (1997).  The Board notes that any interpretation of 38 
C.F.R. § 4.84a must begin with the premise that VA is only 
authorized to award compensation for service connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Absent a 
specific authorizing statute, such as 38 U.S.C.A. § 
1160(a)(1) (West 1991) (blindness in a non- service eye may 
be considered in combination with service connected blindness 
in the other eye for compensation purposes), VA has no 
authority to award disability compensation (other than 
pension and 38 U.S.C.A. § 1151 benefits) for non-service 
connected disability.  See Boyer v. West, 12 Vet. App. 142, 
144-5 (1999) (VA may not provide compensation for non-service 
connected disability unless specifically authorized by 
statute).  

VA's General Counsel has already voiced opinion as to the 
proper interpretation of 38 C.F.R. § 4.84a.  In VA O.G.C. 
Prec. 32-97 (Aug. 29, 1997), VA General Counsel was faced 
with the question as to whether the hearing loss provisions 
of 38 C.F.R. § 4.85(b) required the non-service connected 
hearing loss disability to be considered normal for purposes 
of computing the service connected rating.  Similar to 38 
C.F.R. § 4.84a, the provisions for rating hearing loss under 
38 C.F.R. § 4.85 do not expressly distinguish between a 
service connected disability in one ear and a nonservice 
connected disability in the other ear.  VA General Counsel 
concluded that a general rule existed that only service 
connected disability can be considered in awarding 
compensation.  The Boyer Court accepted General Counsel's 
interpretation of 38 C.F.R. § 4.85(b) as "reasonable."  
Boyer, 12 Vet. App. at 144.  The Boyer Court further stated 
as follows:

"even if the Court were to assume that the Secretary intended 
to compensate for non- service-connected hearing loss beyond 
that provided in section 1160, in the absence of a statutory 
provision authorizing such compensation and given the 
limitations imposed by sections 1110 and 1131 restricting 
compensation to service-connected conditions, such a 
regulation would be invalid as exceeding the scope of the 
statute."

Id. 

The Board finds that the principles enunciated in VA O.G.C. 
Prec. 32-97 and Boyer control the interpretation of 38 C.F.R. 
§ 4.84a in this case.  In the absence of total blindness of 
the non-service connected right eye, the non-service 
connected right eye must be considered to be normal (20/40 or 
better) for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) 
(West 1991); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2000).  

Based upon the above, the Board finds that a 30 percent 
rating is warranted for chorioretinal scarring of the left 
eye.  The preponderance of the evidence is against any 
further compensation.  

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in October 2002.  Specifically, in the 
October 2002 RO letter the RO informed the appellant of the 
following: 1.) What must the evidence show to establish 
entitlement; 2.) What additional information or evidence was 
still needed from the appellant; 3.) What the appellant could 
do to help with the claim;and 4.)What has been done to help 
with the claim.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim for an increased evaluation 
for his service connected left eye disability was received in 
September 2002.  The RO sent the VCAA letter in October 2002.  
The rating decision was issued in February 2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  In October 2002 
the veteran wrote that he had no further evidence to present.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded a VA medical examination 
in November 2002.  The report of examination is in the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  




ORDER

An evaluation in excess of 30 percent for chorioretinal 
scarring of the left eye is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



